MEMORANDUM **
Sergio Gonzalez-Martinez appeals from the district court’s revocation of his term of supervised release and imposition of a 24-month sentence. Gonzalez-Martinez was originally convicted of illegal re-entry after deportation subsequent to an aggravated felony conviction, in violation of 8 U.S.C §§ 1326(a) and (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Gonzalez-Martinez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.